DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
The amendments filed December 22, 2020 have been entered.  Claims 1-13, 15-17 and 21 remain pending in the application, with claims 15-17 being withdrawn from consideration.
With respect to Applicant’s arguments on pages 6-8 of Applicant’s remarks that the previously cited references of independent claim 1, Dean (U.S. Patent No. 2,565,761) in view of Blanchard et al. (U.S. Patent No. 5,065,464) and further in view of Scholz et al. (U.S. Patent No. 9,381,127), do not, individually or in combination, teach or suggest a patient moving system comprising a flexible member comprising a structure comprising a first layer of material and a second layer of material forming an upper layer of a warming blanket with an interior space and a plurality of interconnected air passageways, wherein a tensioning device is mechanically coupled to the flexible member and configured to provide tension to the flexible member, the examiner respectfully disagrees.  Furthermore, in response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992) and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as discussed below, Dean discloses a flexible member wherein a tensioning device (characterized by protuberances 60 and the opposing 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dean (U.S. Patent No. 2,565,761) in view of Blanchard et al. (U.S. Patent No. 5,065,464), hereinafter referred to as Blanchard, and further in view of Scholz et al. (U.S. Patent No. 9,381,127), hereinafter referred to as Scholz.
Regarding claim 1, Dean discloses a patient moving system, comprising:  a support structure comprising:  a first support member 58; a second support member 46 and a third support member 48 coupled to the first support member 58 (Figure 1), wherein the second support member 46 is arranged parallel to the third support member 48 (Figure 1), a flexible member 10, that drapes over an object over which it is placed and cannot support its own weight, the flexible member removably attached to the second support member 46 and the third support member 48 (Figure 1), a tensioning device (characterized by protuberances 60 and the opposing rotation of the shafts 50 and 80, Col. 3, lines 23-32, figure 1) mechanically coupled to at least the flexible member and configured to provide tension to the flexible member (Col. 3, lines 23-32, figure 1).
Dean does not disclose that the flexible member comprises:  a structure comprising a first layer of material and a second layer of material, the first layer of material forming a bottom layer of the flexible member, and the second layer of material forming an upper layer of a warming blanket, the upper layer configured to allow a profusion of air to pass through the upper layer, the upper layer coupled to the bottom layer around a periphery of the bottom layer to form an initial shape and to form an interior layer via a plurality of perforations between the first layer of material and the second layer of material comprising a plurality of interconnected air passageways, wherein the plurality of interconnected air passageways are defined by a plurality of seals formed between the upper layer and the bottom layer within an area defined by the periphery; an inlet located on the upper layer or the bottom layer, the inlet comprising an inlet passageway configured to receive a flow of air from a source and to provide the flow of air to the plurality of interconnected air passageways.
Blanchard teaches a flexible member 10, that drapes over an object over which it is placed and cannot support its own weight, the flexible member comprising, a structure 26 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Dean so that the bottom layer is reinforced to withstand tension for supporting a patient when attached to the support structure and subjected to lateral forces as taught by Blanchard, because providing reinforcement helps to stabilize a patient during patient transfer when the transfer sheet is under tension from lateral forces at attachment portions, such as through the handles (Col. 19, lines 3-45, and Col. 21, lines 38-56).
Scholz teaches a structure 200 comprising a first layer of material 212 and a second layer of material 210, the first layer of material forming a bottom layer 210 of the flexible member 200, and the second layer of material forming an upper layer 212 of a warming blanket, the upper layer 212 configured to allow a profusion of air to pass through the upper layer 212, the upper layer 212 coupled to the bottom layer 210 around a periphery of the bottom layer 210 to form an initial shape and to form an interior layer via a plurality of perforations 222A between the first layer of material and the second layer of material comprising a plurality of interconnected air passageways (channels formed by support structure 214), wherein the plurality of interconnected air passageways are defined by a plurality of seals formed between the upper layer and the bottom layer within an area defined by the periphery; an inlet 129 located on the upper layer or the bottom layer, the inlet 129 comprising an inlet passageway 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Dean, as modified, with a flexible member comprising a structure comprising a first layer of material and a second layer of material, the first layer of material forming a bottom layer of the flexible member, and the second layer of material forming an upper layer of a warming blanket, the upper layer configured to allow a profusion of air to pass through the upper layer, the upper layer coupled to the bottom layer around a periphery of the bottom layer to form an initial shape and to form an interior space between the first layer of material and the second layer of material comprising a plurality of interconnected air passageways, wherein the plurality of interconnected air passageways are defined by a plurality of seals formed between the upper layer and the bottom layer within an area defined by the periphery; an inlet located on the upper layer or the bottom layer, the inlet comprising an inlet passageway configured to receive a flow of air from a source and to provide the flow of air to the plurality of interconnected air passageways as taught by Scholz, in order to control the climate around a patient, which can improve patient comfort and prevent pressure sores ( Col. 6, line 56-Col. 7, line 4).
Regarding claim 3, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, further discloses wherein the second support member 46 is coplanar with the third support member 48 (Figure 1).
Regarding claim 4, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, further discloses wherein the tensioning device 60 
Regarding claim 5, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, further discloses wherein the tensioning device is a ratchet system (Col. 4, lines 22-56).
Regarding claim 6, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, further discloses further comprising a sliding mechanism 36, 38, 32 coupled to a portion of the support structure (Col. 2, line 37-Col. 4, line 11, and figure 1).
Regarding claim 7, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, further discloses wherein the sliding mechanism 36, 38, and 32 further comprises:  a first slide frame 32 having a first end and a second end; a first carriage 36 having a first end slidably supported by the first slide frame, movable between a first extended position wherein the first end of the first carriage is between the first end and the second end of the first slide frame, and a home position wherein the first end of first slide frame is aligned with the first end of the first carriage (extended position shown in figure 1, Col. 2, line 37-Col. 4, line 11); wherein at least a portion of the support structure is mechanically coupled to a portion of the sliding mechanism (at bracket 42 and plate 44 (figures 1, 11, Col. 2, line 37-Col. 4, line 11).
Regarding claim 8, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, further discloses wherein the sliding mechanisms attached to a base (comprising 20, 16, 24, and 22) having a plurality of wheels 18 or bearings, a first support column 16 attached to the base at a first end thereof (Figure 2).
Regarding claim 10, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, further discloses wherein tensioning device comprises a stoppage mechanism to prevent over tensioning, wherein the stoppage mechanism comprises a ratchet system to prevent unintentional release of tension. (Col. 4, lines 22-56, which describes a ratchet system).
Regarding claim 11, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, further discloses wherein the tensioning device comprises a lever mechanism 124 (Col. 4, lines 22-56, pawl 124 where a pawl is a lever).
Regarding claim 12, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, further discloses wherein the tensioning device comprises a gear assembly (Col. 4, lines 22-56, gears 120, 122).
Regarding claim 21, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, does not disclose wherein the flexible member has a tensile strength of 2 MPa to 35 MPa (inclusive).
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flexible member of Dean, as modified, so that it has a tensile strength of 2 MPa to 35 MPa (inclusive).  Doing so would merely amount to routine optimization, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Blanchard and Scholz, and further in view of Norton (U.S. Patent No. 6,055,685).
Regarding claim 2, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, further discloses wherein the support structure comprises a longitudinal dimension corresponding to an anteroposterior axis of a patient; and a width dimension corresponding to a mediolateral axis of the patient (where the longitudinal direction is defined by the height of the patient, and the width dimension is defined by the width of the patient, Figure 1); 
Dean, as modified, does not disclose wherein the first support member is arranged parallel to the longitudinal dimension; wherein the second support member is arranged parallel to the width dimension.
Norton teaches wherein the support structure comprises a longitudinal dimension (parallel to support member 26) corresponding to an anteroposterior axis of a patient; and a width dimension (parallel to member 80) corresponding to a mediolateral axis of the patient; wherein the first support member 26 is arranged parallel to the longitudinal dimension; wherein the second support member 80 is arranged parallel to the width dimension (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Dean, as modified, with the first support member being parallel to the longitudinal dimension, and the second support member being parallel to the width dimension as taught by Norton, because it would allow two attendants to stand at the foot and head end of the transfer device when necessary, without the tensioning device presenting an obstacle (Col. 6, lines 49-54).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Blanchard and Scholz, and further in view of Eland-Rodriguez (U.S. Patent No. 9,339,429).
Regarding claim 9, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, does not disclose wherein first support member comprises a first section and a second section, wherein the first section is slidably coupled to the second section, wherein at least the first section is mechanically coupled to the tensioning device.
Eland-Rodriguez teaches wherein first support member comprises a first section 60 and a second section 64, wherein the first section 60 is slidably coupled to the second section 64, wherein at least the first section 60 is mechanically coupled to the tensioning device (shown in diagram of Figure 5, and illustrated in Figure 4 comprising motors 42 and 44), wherein the tensioning device is configured to slide a first end of the first section 60 of the first support member away from a first end of the second section of the second support member (Figures 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Dean, as modified, so that the first support member comprises a first section and a second section, wherein the first section is slidably coupled to the second section, wherein at least the first section is mechanically coupled to the tensioning device as taught by Eland-Rodriguez, to allow the width of the patient transfer device to be adjusted.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Blanchard and Scholz, and further in view of Lee (U.S. Patent No. 4,649,581).
Regarding claim 13, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, does not disclose further comprising a second tensioning device configured to tension the flexible member along an axis perpendicular to the first support member, wherein the second tensioning device is mechanically coupled to the 
Lee teaches further comprising a second tensioning device (comprising holes 50 and pin 8, Figure 1, Col. 4, lines 1-28) configured to tension the flexible member along 52 an axis perpendicular to the first support member 46, wherein the second tensioning device 36 is mechanically coupled to the second support member 42 and 44, wherein the second support member 42 and 44 comprises a first section 44 slidably coupled to a second section 42, wherein the second tensioning device causes and end of the first section 44 to slide away from an end of the second section 42 (Figure 1, Col. 4, lines 1-28.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Dean, as modified, with a second tensioning device configured to tension the flexible member along an axis perpendicular to the first support member, wherein the second tensioning device is mechanically coupled to the second support member, wherein the second support member comprises a first section slidably coupled to a second section, wherein the second tensioning device causes and end of the first section to slide away from an end of the second section as taught by Lee, because the tensioning device of Lee would allow length (i.e. the distance between the arms on either end of the patient to be adjusted for height or appropriate tension, see Col. 4, lines 17-23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Phalen et al. (U.S. Patent No. 10,828,216)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673